October 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
TEXAS TRANSPORTATION COMMISSION AND TED HOUGHTON, IN HIS
  OFFICIAL CAPACITY AS CHAIR OF THE TEXAS TRANSPORTATION
                    COMMISSION, Appellants

NO. 14-14-00823-CV                          V.

                    CITY OF JERSEY VILLAGE, Appellee
                    ________________________________

        This cause, an appeal from the trial court’s denial of the plea to the
jurisdiction of appellants Texas Transportation Commission and Ted Houghton, in
his official capacity as chair of the Texas Transportation Commission, was heard
on the transcript of the record. We have inspected the record and find that
appellants are immune from suit. We therefore order the judgment of the court
below REVERSED and RENDER judgment dismissing appellee City of Jersey
Village’s lawsuit for lack of jurisdiction.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, City of Jersey Village.

      We further order this decision certified below for observance.